DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A notice of Allowance was mailed on April 22, 2020. Following a review by OPQA, it was determined that a rejection of claim 1 should be made with the prior art of record. Accordingly, the Notice of Allowance was withdrawn from issue on July 12, 2020 and a rejection enclosed herewith. In order to afford Applicant the opportunity to respond to the rejection, this action is made non-final.
	The following rejection of claim 1 is the rejection administered by OPQA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-18, 22-24, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0305618 to Newton et al., hereinafter referred to as Newton in view of US 2013/0319645 to Hermansen, hereinafter referred to as Hermansen. 
In reference to claims 1 and 6, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses a machine for making and dispensing liquid or semi-liquid food products, comprising: 
a container (20) for the product to be dispensed; 
a dispenser (11) which is connected to the container and which is switchable between on and off positions to respectively allow or inhibit dispensing of the product from the container, see figure 1; 
a stirrer (22) rotatable about a respective axis of rotation and mounted inside the container to mix the product; 
a thermal system having a circuit with a heat exchanger fluid flowing through the circuit and comprising, along the circuit: 
a compressor (62); 
a condenser (64); 
a pressure reducing element (66); 
an evaporator (50) operatively connected with the container (20) of the product to be dispensed and including an inlet aperture (57) for the heat exchanger fluid, a discharge aperture (59) for the heat exchanger fluid, a first tubular element (40) and a second tubular element (30) coaxial with the first tubular element and having an axial direction of extension and a radial direction of extension; 
the second tubular element (30) extending at least along an axial direction parallel to the axis of rotation and being disposed inside the first tubular element (40) to define an annular chamber (50) for circulating the heat exchanger fluid between an 
Newton fails to disclose the microchannel having a hydraulic diameter from 3 mm to13 mm. However, the hydraulic diameter is recognized as a result effective variable, because it is a variable that achieves a recognized result. That is balancing the number of flow channels with a small hydraulic diameter provides a significantly higher efficiency of the evaporators which is due in part to the increase in effective heat transfer area between the refrigerant and the inner tube associated with the very small hydraulic diameter flow passages as identified by Newton [0030]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum hydraulic diameter of 3 mm to 13 mm for the channels and optimize efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Newton fails to disclose the microchannels have inside of them a plurality of protrusions or cavities associated with the second tubular element and designed to increase the heat exchange surface of the microchannels such that the plurality of microchannels are variable in cross section size along a main axis of extension of the evaporator.
Hermansen teaches that in the art of freezing cylinders, that it is a known method to provide a second tubular element (3) with a plurality of protrusions (4) designed to increase the heat exchange surface of the cooling cylinder (3). Hermansen teaches that these increase the cooling efficiency without increasing the size of the freezer [0043]. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Newton by Hermanen such that the microchannels 
When modifying Newton's evaporator to have protrusions 4 on the outer surface of the inner tubular element would necessarily result in axially-extending microchannels with a variable cross section.  That is, the presence of the protrusions arranged with respect to the HE fluid flow as noted in Hermansen would create different microchannel flow cross sections, e.g., a cross section at a position of any projection would be different that a cross section at a position at any trough between two adjacent projections.
In reference to claim 2, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the annular circulation chamber is defined by a plurality of microchannels (53) having a hydraulic diameter from 3 mm to 13 mm (when optimized supra), see figure 7.
In reference to claim 3, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses each of the microchannels (53) has a wall (52) in common with a microchannel adjacent to it, see figure 7.
In reference to claim 7, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the microchannels are defined by fins (52) which are integral with the second tubular element and which are formed on the outside surface of the second tubular element, the fins being welded to the inside surface of the first tubular element [0033].
In reference to claim 8, Newton as modified by Hermansen discloses the claimed invention

In reference to claim 9, Newton as modified by Hermansen discloses the claimed invention 
Newton discloses the microchannels extend in a helical path, see figure 9.
In reference to claim 10, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses comprising an inlet distribution element (56) associated with the evaporator and connected to an inlet of the microchannels to define an inlet chamber and to distribute to the microchannels the heat exchanger fluid flowing into the evaporator [0027].
In reference to claim 11, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the inlet distribution element (56) comprises an inlet pipe union (since inlet pipe 57 connects to the microchannels at 56, 56 is considered to be an inlet pipe union) designed to allow the heat exchanger fluid to flow into the inlet distribution element (56).
In reference to claim 12, Newton as modified discloses the claimed invention.
Newton discloses an outlet collector element (58) associated with the evaporator and connected to an outlet of the microchannels to define an outlet chamber and to extract the heat exchanger fluid flowing out of the microchannels [0027].
In reference to claim 13, Newton as modified by Hermansen discloses the claimed invention 
Newton discloses the outlet collector element (58) comprises an outlet pipe union (since outlet pipe 59 connects to the microchannels at 58, 58 is considered an outlet pipe union) designed to allow the heat exchanger fluid to be extracted from the outlet collector element.
In reference to claim 14, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the microchannels (53) are distributed circumferentially about a main axis of extension of the evaporator, see figure 6.
In reference to claim 15, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the microchannels are identical in size [0028]. 
In reference to claim 16, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the evaporator comprises a first collector ring (58) coaxial with the second tubular element (30) and externally in contact with the second tubular element, the first collector ring defining a collector chamber and also comprising a collector aperture in communication with the collector chamber and with the annular chamber (outlets of microchannels) for circulating the heat exchanger fluid to allow fluid communication between the collector chamber (58) and the annular chamber (53) for circulating the heat exchanger fluid.
In reference to claim 17, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the first collector ring (58) comprises a cylindrical wall (bottom wall of recess), a first radial wall (although not illustrated a recess as described in [0026] will inherently have a first wall) and a second radial wall (although not illustrated a recess as described in [0026] will inherently have a second wall), the first radial wall and the second radial wall being in contact with the outside surface of the second tubular element to define the collector chamber [0026].
In reference to claim 18, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the first collector ring (58) comprises an additional collector aperture to form a plurality of collector apertures. Note that the outlet of each microchannel constitutes the collector apertures. Since there are a plurality of microchannels, the collector will include a plurality of collector apertures.
In reference to claim 22, Newton as modified by Hermansen discloses the claimed invention
Newton discloses a second collector ring (56) to form a plurality of collector rings, each having a respective collector chamber and a respective collector aperture (at the inlet of microchannels 53).
In reference to claim 23, Newton as modified by Hermansen discloses the claimed invention
Newton discloses the second collector ring (56) is located upstream of the first collector ring (58) along a flow of the heat exchanger fluid directed from the inlet aperture (57) of the thermal system to the discharge aperture (59)of the thermal system.
In reference to claim 24, Newton as modified by Hermansen discloses the claimed invention
Newton discloses a second axial end of the first tubular element (30) is in contact with a first radial wall of a second collector ring (56) [0026].
In reference to claim 29, Newton as modified by Hermansen discloses the claimed invention.
Newton discloses the stirrer (22) is disposed on the inside of the second tubular element (30) to mix a fluid in contact with an inside surface of the second tubular element.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Newton and Hermansen as applied supra, and in further view of US 2013/0327080 to Sipp et al., hereinafter referred to as Sipp.
In reference to claim 28, Newton as modified by Hermansen and Sipp discloses the claimed invention.
Newton fails to disclose the stirrer is disposed on the outside of the first tubular element to mix a fluid in contact with an outside surface of the first tubular element.
Sipp teaches that in the art of partially frozen beverage dispensers, that it is a known method to provide an evaporator, see figure 5, having a first tube coaxial with a second tube (double walled 30a) wherein a stirrer (50a) is disposed on the outside of the first tubular element to mix a fluid in contact with an outside surface of the first tubular element [0032]. This is strong evidence that modifying Newton as claimed would produce predictable result (e.g. allowing for a very large container of partially frozen beverage without having to increase the size of the evaporator). Accordingly, it would . 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-21 and 25-27 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CASSEY D BAUER/Primary Examiner, Art Unit 3763